Swinehart, J.:
Defendant appeals from his conviction of possession of heroin under K.S.A. 1978 Supp. 65-4127a.
Two points are raised by defendant on appeal: (1) The court erred in failing to sustain defendant’s motion for dismissal at the close of the State’s case; and (2) the court erred in not sustaining a motion to set aside the guilty verdict and grant a new trial.
The evidence disclosed that the defendant and a male companion were at a residence in Wichita occupied by Marshall Bottoms. On the day in question, officers of the Wichita Police Department were executing a search warrant, the validity of which is not in question, at Bottoms’ residence. The defendant and his companion were observed by the officers entering the home just before their arrest. Prior to this incident, the officers had not been aware that they were involved with Bottoms. When the police first entered the residence, the parties were standing in the hallway of the home. Bottoms retreated to the bathroom, closed the door and flushed the toilet. The defendant and his companion ran into a nearby bedroom. When Bottoms was searched, he had $331 ,in his possession. In the bedroom where the defendant and his companion were found, a gold compact was discovered on „a bed. Upon inspection, the compact was *82found to contain neither a mirror nor cosmetics, but rather several balloons containing heroin. The market value of the heroin was $200 to $240. One of the officers testified that under such circumstances, i.e., where a drug sale is suspected, one person is usually found with the money and another with the drugs.
On motion for acquittal at the close of the evidence, the trial court must determine whether upon the evidence, giving full play to the right of the jury to determine credibility of witnesses, to weigh the evidence and to draw justifiable inferences of fact, a reasonable mind might fairly conclude guilt beyond a reasonable doubt. If so, then the motion must be denied and the question submitted to the jury. State v. Racey, 225 Kan. 404, 590 P.2d 1064 (1979); State v. Gustin, 212 Kan. 475, 510 P.2d 1290 (1973). Whether to grant a new trial rests within the sound discretion of the trial judge, and this decision will not be disturbed on appeal absent a showing of abuse of discretion. In criminal cases a new trial may be granted in the interest of justice. K.S.A. 22-3501; State v. Bell, 224 Kan. 105, 577 P.2d 1186 (1978); State v. Davidson, 2 Kan. App. 2d 463, 581 P.2d 1190 (1978).
In State v. Bullocks, 2 Kan. App. 2d 48, 49-50, 574 P.2d 243, rev. denied 225 Kan. 846 (1978), the court stated:
“ ‘Possession’ of marijuana is having control over the marijuana with knowledge of, and intent to have, such control. Possession and intent, like any element of a crime, may be proved by circumstantial evidence. State v. Faulkner, 220 Kan. 153, 551 P.2d 1247 [1976], Possession may be immediate and exclusive, jointly held with another, or constructive as where the drug is kept by the accused in a place to which he has some measure of access and right of control. State v. Woods, 214 Kan. 739, 744, 522 P.2d 967 [1974],
“When a defendant is in nonexclusive possession of premises on which drugs are found, the better view is that it cannot be inferred that the defendant knowingly possessed the drugs unless there are other incriminating circumstances linking the defendant to the drugs. See Annot., ‘Conviction of Possession of Illicit Drugs Found in Premises of which Defendant was in Nonexclusive Possession,’ 56 A.L.R.3d 948 (1974). Such parallels the rule in Kansas as to a defendant charged with possession of drugs in an automobile of which he was not the sole occupant. State v. Faulkner, [220 Kan. 153], Incriminating factors noted in Faulkner are a defendant’s previous participation in the sale of drugs, his use of narcotics, his proximity to the area where the drugs are found, and the fact that the drugs are found in plain view. Other factors noted in cases involving nonexclusive possession include incriminating statements of the defendant, suspicious behavior, and proximity of defendant’s possessions to the drugs.” (Emphasis supplied.)
Under the facts of this case Bottoms, who occupied the house, was a suspected drug dealer. He was present in the residence *83along with the defendant and his companion. Bottoms was in possession of $331 which was near the amount that the suspected drugs would have brought on the open market, whereas the defendant and his companion did not have any substantial amounts of money on their persons. When defendant and his companion hurriedly tried to evade the officers by going to a bedroom, the compact containing the drugs was discovered on the bed in plain view, and the discovery was made almost immediately when officers entered the room.
It was for the jury to determine whether such suspicious behavior and proximity to the drugs gave rise to an inference of possession. The court, therefore, did not err in denying the motion for acquittal at the close of the State’s evidence. Likewise, the court did not err in failing to set aside the verdict of guilty, and we cannot say that the verdict was contrary to the evidence.
The Supreme Court recently said in State v. Voiles, 226 Kan. 469, Syl. ¶ 6, 601 P.2d 1121 (1979):
“In a criminal action where the defendant contends the evidence at trial was insufficient to sustain a conviction, the standard of review on appeal is: Does the evidence when viewed in the light most favorable to the prosecution convince the appellate court that a rational factfinder could have found the defendant guilty beyond a reasonable doubt? Following Jackson v. Virginia, 443 U.S. 307, 61 L.Ed. 2d 560, 99 S.Ct. 2781 (1979).”
We find that there was sufficient competent evidence to support the verdict, and that the trial court did not abuse its discretion in refusing to grant a new trial.
Judgment is affirmed.